DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 12/15/2020 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112


4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-5, 8, 9, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while claim 1, as amended, recites a ‘fluidic thermal loop’ that must be configured to ‘circulate hot liquid inside the reaction chamber’, the original specification does not sufficiently and adequately supports this feature. In particular, the original specification describes the ‘hot’ liquid being circulated in a fluidic thermal loop arranged ‘around the chamber’, and not ‘inside the chamber’ as currently recited. Therefore, the instant claims are not commensurate in scope with the original specification. 
6.	Claims 1-5, 8 and 9, as amended, as well as the newly added claims 21 and 22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to the amended claim 1, it is unclear from the claim language what structural features of the ‘thermal loop’ must provide for the intended circulation ‘inside’ the chamber. Similarly, it is unclear from the claim language what structural features must configure the ‘drying’ unit for blowing the ‘air or gas’ as recited. Also, the combination of the broader term, ‘gas’, with the narrower term, ‘air’, does not clearly set forth the metes and bounds of the patent protection sought. Furthermore, the term ‘hot’  is relative in the given context. It is further unclear how the intended PCR amplification can be performed in the absence of any controller operatively connected to at least one  temperature sensor and at least one pump providing for the ‘hot fluid’ circulation as recited, the controller being programmed accordingly. Additionally, the claim language does not set forth clear structural inter-relationships between the ‘synthesis unit chamber’ [that is an object having a cavity / enclosed space] and the ‘wafer’ [that is, a ‘slice of a semiconductor material’]. 
	In the amended claim 2, it is not clear how the control commands can be provided to the chamber, to the module and to the deposition unit, without the controller being operatively connected to respective temperature sensors, pumps and/or motors/drives/actuators. 
          In the amended claim 4, it is not clear what structural features must configure the ‘second PCR chamber’ for the intended functionality. See also claim 5. 
	Additionally, in claim 5, it is unclear how a nano-pore can be ‘deposited’ as recited. Perhaps, a material having nano-pores, was actually meant. 
In the amended claim 8, it is unclear from the claim language how the controller can provide for the decoding as recited without being connected to at least one detector further connected to the sequencing chamber. 
In claim 9, as amended, it is not clear whether or not the storage plate must be held by all of the multiple slots. 
In claim 21, it is not clear what structural features must provide for the wafer being mounted ‘rotatably’. 
In claim 22, It is unclear from the claim language what structural features must configure the actuator for moving the chamber as recited. 

Drawings

7.	The drawings remain objected to under 37 CFR 1.83(a). It is maintained that the drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘slots; configured as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
Conclusion

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798